Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Centene Corporation: We consent to the incorporation by reference in the registration statement on Forms S-8 (No. 333-108467, 333-90976, 333-83190) of Centene Corporation of our reports dated February 22, 2009, with respect to the consolidated balance sheets of Centene Corporation as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December 31, 2008, which reports appear in the December31, 2008 annual report on Form 10-K of Centene Corporation. (signed) KPMG LLP St.
